       Case 4:20-cv-02078-MWB Document 140 Filed 11/16/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                    )     Civil Action
PRESIDENT, INC.; et al.,               )
                                       )
             Plaintiffs,               )
      v.                               )     No.: 4:20-cv-02078
                                       )
Kathy Boockvar; et al,                 )
                                       )
             Defendants.               )     Judge Matthew W. Brann

  MOTION TO DISMISS THE FIRST AMENDED COMPLAINT AND
     JOINDER OF MOTION TO DISMISS THE FIRST AMENDED
 COMPLAINT OF NORTHAMPTON COUNTY BOARD OF ELECTIONS
   OR, IN THE ALTERNATIVE, DISMISS PENDING STATE-COURT
            RESOLUTION OF STATE-LAW QUESTIONS

      Defendant, the Northampton County Board of Elections, moves to join the

Motion of all Co-Defendants requesting an Order dismissing all claims in the First

Amended Complaint with prejudice or, in the alternative, dismissing all claims

pending a final ruling by the Pennsylvania judiciary on the proper construction of

the Pennsylvania Election Code provisions at issue for the reasons set forth in

Movant’s accompanying Brief as well as the Memoranda of Law filed by all Co-

Defendants. In support of this Motion, Movant relies upon its accompanying Brief

as well as the Memoranda of Law filed by all other Co-Defendants.
      Case 4:20-cv-02078-MWB Document 140 Filed 11/16/20 Page 2 of 2




                                        Respectfully submitted,


                                        COUNTY OF NORTHAMPTON


                                  By:   /s/ Timothy P. Brennan
                                        Attorney ID: 91798
                                        Assistant Solicitor
                                        County of Northampton
                                        669 Washington Street
                                        Easton, PA 18042
                                        610-829-6350
                                        tbrennan@northamptoncounty.org

                                  By:   /s/ Brian J. Taylor, Esq.
                                        Attorney ID: 66601
                                        Assistant Solicitor
                                        County of Northampton
                                        669 Washington Street
                                        Easton, PA 18042
                                        610-829-6350
                                        btaylor@northamptoncounty.org

Date: November 16, 2020
